Knowltou, C. J.
There is nothing in this case that calls • for the consideration of any but very familiar rules of law, and the facts are simple. The jury properly might find that there was a defect in the earth sidewalk on a much travelled street, which was in the form of a hole or gully, caused by a flow of water across the walk; that this defect had existed there for a long time; and that the authorities of the town knew it, or would have known it if they had exercised due care.
It was a question for the jury whether the plaintiff, at the time of the accident, was using due care. The fact that she had passed over the hole before and knew of its existence does not, as a matter of law, preclude her from recovering. Winship v. Boston, 201 Mass. 273. Campbell v. Boston, 189 Mass. 7. Greorge v. Haverhill, 110 Mass. 506.

Exceptions overruled.